Title: To Alexander Hamilton from James Read, 18 November 1799
From: Read, James (d. 1813)
To: Hamilton, Alexander


          
            Sir,
            Fort Jay, November 18, 1799
          
          Your letter of ye 12th. inst. ordering me to send to West Point ye men of Captn Ingersoll’s company thro’ ye neglect of some person or other had never been delivered to me until this very moment. Fearful it might be now too late; I have thought it proper to make you acquainted with ye circumstance, and know whether I am still to comply with ye order
          I am with ye greatest respect your obt. Servt.
          
            James Read
            Captn 2d Regt A&E 
            commanding
          
          Major General Hamilton
          
            Fort Jay Novr. 18th. 1799
          
        